      Case 3:19-cr-00381-CRB Document 146 Filed 02/26/20 Page 1 of 5



 1   HARRIS B. TABACK, Esq.
     California Bar No. 111017
 2   LAW OFFICES OF HARRIS B. TABACK
     345 Franklin Street, Suite. 102
 3   San Francisco, California 94102
     Telephone: (415) 241-1400
 4   Facsimile: (415) 565-0110
     Email: htaback@earthlink.net
 5
     Attorney for Defendant
 6   JOSE FRANKLIN RODRIGUEZ GARCIA
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION
12
13   UNITED STATES OF AMERICA,                         )   No. 19-0381-07 CRB
                                                       )
14                                                     )   DEFENDANT’S SENTENCING
                       Plaintiff,                      )   MEMORANDUM
15                                                     )
                V.                                     )   Date: March 4, 202
16                                                     )   Time: 1:30 p.m.
     JOSE FRANKLIN RODRIGUEZ GARCIA,                   )   Court Room: THE HONORABLE
17                                                     )   CHARLES R. BREYER, Senior United
                                                       )   States District Judge
18                    Defendant.                       )
                                                       )
19                                                     )

20                      Some of us are illegal, and some are not wanted,
21                      Our work contracts out and and we have to move on,
22                      Six hundred miles to that Mexican border,
23                      They chase us like outlaws, like rustlers, like thieves.
24                      Goodby to my Juan, goodby, Rosalita,
25                      Adios mis amigos, Jesus y Maria,
26                      You won’t have your name when you ride the big airplane
27                      All they will call you will be “deportees”

28 Deportee, song by Woodie Guthrie
       Case 3:19-cr-00381-CRB Document 146 Filed 02/26/20 Page 2 of 5



 1          COMES NOW JOSE FRANKLIN RODRIGUEZ GARCIA, by and through undersigned
 2 counsel, who hereby submits this Sentencing Memorandum. Counsel notes that on February 12,
 3 2020, GARCIA pled guilty pursuant to a written Plea Agreement to a one count Superceding
 4 Information of violating 21 U.S.C. 846, 841(a)(1),(b)(1)(c) – conspiracy to distribute controlled
 5 substances. Counsel requested that this Honorable Court sentence GARCIA to credit for time served
 6 on the spot and waived the preparation of the Pre Sentence Investigation Report. Counsel referenced
 7 several 3553(a) factors in support of that request.
 8          After very careful consideration, a sentencing date of February 27, 2020 was set and no PSR

 9 was ordered. The sentencing date was then moved to March 4, 2020 at the request of the government.
10                                                   I.

11                                          INTRODUCTION

12          GARCIA stands ready to accept full responsibility for his criminal conduct. The parties

13 agree that: he is from Honduras and has no lawful status in this country; he has previously been
14 deported and illegally re-entered; there is an ICE hold on GARCIA, who will be deported once he
15 is transferred to ICE custody; and, his adjusted Guideline Level is 21, his criminal history
16 category is I and the recommended Guideline Range is 37 - 46 months.
17          Further, the parties agree that GARCIA helped find housing for himself and others who all

18 distributed drugs purchased from a co-conspirator. That individual found the Oakland residence
19 for GARCIA and others to reside; and, GARCIA was a street level drug dealer (paragraph 22 of
20 the complaint) who would sell the purchased drugs on the streets of the Tenderloin. This crime
21 was born from need and there is not a greedy bone in GARCIA’s body.
22                                                  II.

23                          VARIOUS 3553(a) FACTORS SUPPORT A
                           VARIANCE TO A SENTENCE OF 6 MONTHS
24
            A. Life in Honduras And the Impact of This Conviction
25
            GARCIA’s entry into the world was far from lucky. The desperate existence in Honduras
26
     is well documented . As noted by The Congressional Research Service:
27
28
                                                    -2-
       Case 3:19-cr-00381-CRB Document 146 Filed 02/26/20 Page 3 of 5



 1          Honduras, a Central American nation of 9.1 million people, faces significant
 2          domestic challenges. Democratic Institutions are fragile, current economic growth
 3          rates and social policies are insufficient to reduce widespread poverty, and the
 4          country continues to experience some of the highest crime in the world...Honduras
 5          is among the poorest countries in Latin America. More than 67% live below the
 6          poverty line and conditions are particularly difficult in rural Honduras where 63%
 7          live in extreme poverty and are unable to satisfy basic nutritional needs.
 8 CRSreports.congress.gov/Honduras
   Background and U.S. Relations
 9
10
            The Human Rights Watch notes that violent crime is rampant in Honduras and efforts to
11
     reform the institutions responsible for providing public safety have made little progress. Marred
12
     by corruption and abuse, the judiciary and police remain largely ineffective. Judges face
13
     interference from the executive branch, journalists are targets of threats and violence and
14 inhumane conditions in prison are endemic. See HRW.org.
15       With 60% of the country living on less than $2.00 per day (World Bank threshold for
16 extreme poverty), it is no wonder that mass numbers of people flee that hell and seek entry into
17 our country, the perceived heaven on earth. GARCIA made that journey twice. It is now the case
18 that this conviction will serve to permanently deprive him of ever obtaining lawful status here.
19 That is a significant punishment. GARCIA’s financial needs are not in any way offered as an
20 excuse for his criminal conduct. Most in his situation do not resort to criminal activity. It is,
21 however, clearly a mitigating factor
22          B. Childhood Experience, Extreme Poverty and Lack of Education
23          Counsel is outlining the personal 3553(a) factors. He is unable at this point to add more
24 detail as GARCIA has been in a quarantine unit at Santa Rita Jail. Additional information can be
25 provided by GARCIA at the Sentencing Hearing.
26          GARCIA was born in a small rural village in Honduras. His parents were extremely
27 impoverished and he was raised along with six siblings. The family lacked basic necessities and
28
                                                     -3-
       Case 3:19-cr-00381-CRB Document 146 Filed 02/26/20 Page 4 of 5



 1 struggled to provide food, water and medical care.
 2          GARCIA did not attend school past the sixth grade as he had to begin to find work to help
 3 provide for his family. He ultimately served 4 years in the Honduras Army Special Forces. He
 4 claims that gangs were in part to blame for him leaving Honduras to care for his family.
 5          C. Family Responsibilities
 6          GARCIA is married and has three young daughters. The money earned from his criminal
 7 activity was meant to help his family in Honduras survive. He was also trying to earn money to
 8 pay for an operation his father needed. Counsel has explained to GARCIA how his crimes hurt
 9 our community. He expressed sorrow and asked for forgiveness. There appears to be an
10 understanding and commitment that he will not re-offend.
11          D. Non Violent First Time Offender
12          GARCIA is 29 years old and has never served a custodial sentence. There were no
13 weapons attributed to him in this offense and no acts of violence. This is his first charged offense.
14                                                   III.
15                                            CONCLUSION
16          GARCIA’s journey from Honduras to California was to earn money to support his family
17 who live in extreme poverty. The search was for legitimate income but it was impacted by his
18 lack of a basic education and his unlawful immigration status. The despair of his existence led to
19 the criminal conduct he has admitted to. It is not an excuse to justify his crime, but it is a
20 mitigating factor that supports the request for a variance.
21          GARCIA will be deported to Honduras and he looks forward to uniting with his wife and
22 children. The conviction will prevent him from lawful re-entry and his burden is to find a
23 legitimate way to care for them. He has learned that wherever he resides, the struggle for money
24 is never easy.
25          A sentence of six months satisfies the Sentencing Reform Act and is not greater than

26 necessary to adequately punish GARCIA.
27          An American folk legend put the financial difficulties of migrants succinctly:

28
                                                     -4-
      Case 3:19-cr-00381-CRB Document 146 Filed 02/26/20 Page 5 of 5



 1                      If you ain’t got the do re mi boys,
 2                      you ain’t got the do re mi
 3                      why, you better go back to beautiful Texas,
 4                      Oklahoma, Kansas, Georgia, Tennessee.
 5                      California is a garden of Eden, a paradise to live in or see
 6                      But believe it or not, you won’t find it so hot
 7                      If you ain’t got the do re mi.
 8 Do Re Me by-Woody Guthrie
 9 Dated: February 26, 2020                              Respectfully submitted,
10                                                       LAW OFFICES OF HARRIS B. TABACK
11
12
13                                                       By:__________/S/___________________
                                                           HARRIS B. TABACK
14                                                         Attorney for Defendant
                                                           Jose Franklin Rodriguez Garcia
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -5-
